968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rose L. DAVIS, individually, and as personal representativeof the Estate of Leonard L. Davis, Plaintiff-Appellant,v.ROADRUNNER TRUCKING, INC., a New Mexico corporation,Defendant-Appellee,andTransport Life Insurance Company, Defendant.
Nos. 91-2146, 91-2214.
United States Court of Appeals, Tenth Circuit.
June 4, 1992.

Before SEYMOUR and TACHA, Circuit Judges, and BENSON, District Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
Appellant Rose L. Davis, individually and as personal representative of the estate of her husband Leonard L. Davis, appeals from a district court order granting appellee's motion for summary judgment.   On appeal, appellant contends that provisions of the health plan issued by appellee to her husband are ambiguous and should be construed to provide coverage for medical expenses incurred by her husband after the termination of his employment.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.



*
 The Honorable Dee V. Benson, District Judge for the United States District Court for the District of Utah, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3